DETAILED ACTION
Allowable Subject Matter
Claims 3-11 and 16-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Klicpera (US 2016/0163177) discloses a water control system (Abstract), comprising:  a leak sensor (10 of Fig 2; 200 of Fig 12 leak detection apparatus), comprising: an electrical circuit (Fig 3); a first microcontroller (84 of Fig 3; 314 of Fig 12) coupled to the electrical circuit, and adapted to generate a first signal when there is a leak ([0059] third wireless communication means 46 can transmit information to a programmed cell or phone number for communicating water parameter data or alarm situations to the home owner or a municipal/governmental agency (such as announcing a water leak situation; [0259] FIG. 18A smart phone having an APP (application program) displaying water use information and leak detection alerts); and a first transceiver (100-102 of Fig 3; 320 of Fig 12) coupled to the first microcontroller, the first transceiver adapted to transmit the first signal ([0094], [0221]); and a water control unit ([0221] CPU) adapted to (i) communicate with the leak sensor ([0221])and (ii) interrupt water supply upon receiving the first signal ([0221] water shut-off/on mechanisms 310; [0115]  water shut off means (not shown) to turn off the water supply if an alarm condition or setting point is exceeded and has been activated).
WAKITA et al. (Wakita; US 2018/0166713) teaches a fluid control system, comprising: a when detecting the hydrogen cross leak amount by the first detector 30B, the controller 20 operates the purger 23 to purge the hydrogen, which is present at the other electrode of the MEA, with the above-mentioned fluid, the controller 20 closes the first valve); and a water control unit, comprising a piping segment adapted to be installed on a water supply pipe (19 of Fig 7), a valve (16, 17 or 18 of Fig 7) and actuator assembly ([0119] necessary to close the valve);  a power supply comprising a battery ([0058]).
Junkosha Co. Ltd. (Junkosha; EP 0 341 934) discloses a flat leakage sensor for detecting the occurrence of a leak by measuring a change in the electrical characteristics between a pair of conductors caused by the leaking fluid. Junkosha discloses an electrical circuit comprising two conductors separated by a gap, the electrical circuit affixed to the underside of a membrane having a plurality of hydrophilic perforations superimposed upon the gap, wherein the electrical circuit is closed when water bridges the gap (Fig 1; Page 1-2 conductors substantially parallel to each other between two strips of electrically insulating tape, the conductors being spaced from each other, and at least one of the strips of insulating tape having at least one opening which is common to both conductors and at which both conductors are exposed…the sensor preferably has a plurality of common openings at which both conductors are exposed, and the or each common opening may be formed through both strips of insulating tape).
While Klicpera, Wakita and Junkosha disclose fluid control systems with leak sensors, the prior art of record fails to teach or render obvious, alone or in combination, the unique system with a leak sensor and an anode and cathode separated by a gap affixed to the underside .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MARK S RUSHING/Primary Examiner, Art Unit 2685